—In an action, inter alia, to recover damages for medical malpractice, the defendant Milton Tuerk appeals from so much of an order of the Supreme Court, Suffolk County (Henry, J.), entered June 22, 1999, as denied his cross motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is reversed insofar as appealed from, with costs, the cross motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
The Supreme Court erred in denying the appellant’s cross motion for summary judgment dismissing the complaint insofar as asserted against him (see, Alvarez v Prospect Hosp., 68 NY2d 320; Crisci v Rastogi, 266 AD2d 335). The appellant made a prima facie showing that he had not departed from accepted standards of medical practice (see, Kramer v Rosenthal, 224 AD2d 392). The submissions in opposition to the cross motion were insufficient to demonstrate the existence of a triable issue of fact (see, Holbrook v United Hosp. Med. Ctr., 248 AD2d 358; *558Daum v Auburn Mem. Hosp., 198 AD2d 899). Altman, J. P., Florio, H. Miller and Schmidt, JJ., concur.